Exhibit 10.1

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) is made and entered into as of the 18th day of October, 2017
(the “Effective Date”), by and among FRANKLIN STREET PROPERTIES CORP. (the
“Borrower”), each Lender that is a signatory hereto, BANK OF MONTREAL, in its
capacity as Lender, Swing Line Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.,
in its capacity as Lender, Swing Line Lender and L/C Issuer, and BANK OF
AMERICA, N.A. (“Bank of America”), in its capacity as Lender, as Administrative
Agent (“Administrative Agent”) for itself and the other lenders party to the
Credit Agreement (hereinafter defined) from time to time, Swing Line Lender and
L/C Issuer.  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower, the Administrative Agent and certain Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of
October 29, 2014 (the “Original A&R Credit Agreement”) pursuant to which the
Lenders party to the Original A&R Credit Agreement have extended credit to the
Borrowers on the terms set forth therein;

 

WHEREAS, the Borrower, the Administrative Agent and certain Lenders are parties
to that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of July 21, 2016 (the “First Amendment”) pursuant to which the Lenders
extended the Term Loan Maturity Date and modified certain of the financial
covenants in the Original A&R Credit Agreement. The Original A&R Credit
Agreement as amended by the First Amendment is referred to herein as the “Credit
Agreement;”

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, to increase the Aggregate Revolver Commitments, extend the
Revolver Initial Maturity Date and the Term Loan Maturity Date and to modify
certain of the financial covenants in the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Definition of “Affiliate.” Section 1.01
of the Credit Agreement is hereby amended by deleting the definition of
“Affiliate” appearing therein and replacing it with the following definition:

 

““Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person.  In no event shall Administrative Agent or any Lender be
deemed to be an Affiliate of the Borrower.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Borrower, and Sponsored REITS shall not be considered Affiliates of the
Borrower.”

 

--------------------------------------------------------------------------------


 

2.                                      Definition of “Aggregate Revolver
Commitments”.  Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Aggregate Revolver Commitments” appearing therein
and replacing it with the following definition:

 

““Aggregate Revolver Commitments” means the Commitments of all the Lenders
(including any Defaulting Lender) to make the Revolver Committed Loans, as
adjusted from time to time in accordance with the terms of this Agreement.  The
Aggregate Revolver Commitments as of October 18, 2017 shall be $600,000,000. 
The Aggregate Revolver Commitments may increase in accordance with
Section 2.16.”

 

3.                                      Definition of “Applicable Rate”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Rate” appearing therein and replacing it with the
following definition:

 

““Applicable Rate” means the following for the Term Loan and the Revolving
Loans:

 

“Applicable Rate for the Term Loan” means, from time to time, the following
percentages per annum applicable to the Term Loan based on the Borrower’s Credit
Rating pursuant to the following grid:

 

Level

 

Credit Rating

 

Eurodollar
Rate Margin

 

Base Rate
Margin

 

I

 

A-/A3 (or higher)

 

0.900

%

0.000

%

II

 

BBB+/Baa1

 

0.950

%

0.000

%

III

 

BBB/Baa2

 

1.100

%

0.100

%

IV

 

BBB-/Baa3

 

1.350

%

0.350

%

V

 

<BBB-/Baa3

 

1.750

%

0.750

%

 

“Applicable Rate for Revolving Loans” means, from time to time, the following
Eurodollar Rate Margins and Base Rate Margins per annum applicable to the
Revolving Loans based on the Borrower’s Credit Rating pursuant to the following
grid:

 

2

--------------------------------------------------------------------------------


 

Level

 

Credit
Rating

 

Eurodollar
Rate Margin
and Letters
of Credit

 

Facility
Fee

 

Base
Rate
Margin

 

I

 

A-/A3 (or higher)

 

0.825

%

0.125

%

0.000

%

II

 

BBB+/Baa1

 

0.875

%

0.150

%

0.000

%

III

 

BBB/Baa2

 

1.000

%

0.200

%

0.000

%

IV

 

BBB-/Baa3

 

1.200

%

0.250

%

0.200

%

V

 

<BBB-/Baa3

 

1.550

%

0.300

%

0.550

%

 

 

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate for the Term Loan, the Applicable Rate for
Revolving Loans and the Facility Fee will be determined based on the higher
rating.  During any period that the Borrower only has one Credit Rating, then
the Applicable Rate for the Term Loan, the Applicable Rate for Revolving Loans
and the Facility Fee will be determined based on that Credit Rating.  During any
period that the Borrower has no Credit Rating, then Applicable Rate for the Term
Loan, the Applicable Rate for Revolving Loans and the Facility Fee will be
determined based on Level V of the applicable grid above.  Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following such change.”

 

4.                                      Definition of “Arranger”.  Section 1.01
of the Credit Agreement is hereby amended by deleting the definition of
“Arranger” appearing therein and replacing it with the following definition:

 

““Arranger” means each of MLPF&S (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), JPM and BMOCMC (collectively, the “Arrangers”). The
Arrangers will act as Joint Lead Arrangers.”

 

5.                                      Definition of “Audited Financial
Statements.” Section 1.01 of the Credit Agreement is hereby amended by deleting
the year “2013” appearing in the definition of “Audited Financial Statements”
and replacing it with the year “2016.”

 

3

--------------------------------------------------------------------------------


 

6.                                      Definition of “Capitalization Rate”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Capitalization Rate” appearing therein and replacing it with the
following definition:

 

““Capitalization Rate” means six and three-quarters percent (6.75%) for each CBD
or Urban Infill Property and seven and one-half percent (7.50%) for each
Suburban Property.”

 

7.                                      Definition of “Documentation Agent”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Documentation Agent” appearing therein and replacing it with the
following definition:

 

“Documentation Agent” means Citizens Bank, N.A. and Regions Bank., each in its
capacity as documentation agent, or any successor documentation agent.”

 

8.                                      Definition of “EBITDA”.  Section 1.01 of
the Credit Agreement is hereby amended by deleting the definition of “EBITDA”
appearing therein and replacing it with the following definition:

 

““EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses and Hedge Ineffectiveness for such period (but including
syndication fees), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (plus, amortization of deferred financing
costs, to the extent included in the determination of Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization, all
determined in accordance with GAAP for the prior quarter plus (c) the
Consolidated Parties’ Equity Percentage of the above attributable to
Unconsolidated Affiliates.”

 

9.                                      Definition of “Eurodollar Base Rate”. 
Section 1.01 of the  Credit Agreement is hereby amended by deleting the
definition of “Eurodollar Base Rate” in its entirety.

 

10.                               Definition of “Eurodollar Rate”.  Section 1.01
of the  Credit Agreement is hereby amended by deleting the definition of
“Eurodollar Rate” in its entirety and replacing it with the following
definition:



 

““Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Committed Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) (or a comparable or successor rate, which rate is
approved by the Administrative Agent in consultation with the Borrower) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London

 

4

--------------------------------------------------------------------------------


 

time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

 

(b) for any interest calculation with respect to a Base Rate Committed Loan on
any date, the rate per annum equal to LIBOR (or a comparable or successor rate,
which rate is approved by the Administrative Agent in consultation with the
Borrower) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time), at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

 

(c) if the Eurodollar Rate shall be less than zero for any applicable Interest
Period, such rate shall be deemed zero for purposes of this Agreement; provided
that this floor of zero for any applicable Interest Period shall not be applied
to any Term Committed Loan with respect to which the Borrower has entered into a
corresponding Swap Contract so long as the Borrower has notified the
Administrative Agent of such Swap Contract at least five (5) Business Days prior
to such applicable Interest Period.

 

For purposes of the foregoing, to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.”

 

11.                               Definition of “Eurodollar Rate Committed
Loan”.  Section 1.01 of the Credit Agreement is hereby amended by deleting the
term “Eurodollar Base Rate in the definition thereof and replacing it with
“Eurodollar Rate.”

 

12.                               Definition of “Fee Letter”.  Section 1.01 of
the Credit Agreement is hereby amended by deleting the definition of “Fee
Letter” appearing therein and replacing it with the following definition:

 

““Fee Letter” means (x) that certain letter agreement, dated August 25, 2017,
among Borrower, Administrative Agent and MLPF&S as amended or supplemented from
time to time; (y) that certain letter agreement dated August 25, 2017, among
Borrower, BMO and BMOCMC; and (z) that certain letter agreement dated August 28,
2017 between Borrower and JPM.”

 

13.                               Definition of “Hedge Ineffectiveness”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Hedge Ineffectiveness” appearing therein and replacing it with
the following definition:

 

5

--------------------------------------------------------------------------------


 

““Hedge Ineffectiveness” means any amount recorded as hedge ineffectiveness in
accordance with ASC 815 under GAAP related to any loan and any Swap Contract.”

 

14.                               Definition of “Indebtedness”.  Section 1.01 of
the Credit Agreement is hereby amended by deleting subsection (a) of the
definition of “Indebtedness” appearing therein and replacing it with the
following:

 

“(a) all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments (including the
BMO Loan Documents and the JPM Loan Documents);”

 

15.                               Definition of “L/C Issuer”.  Section 1.01 of
the Credit Agreement is hereby amended by deleting the definition of “L/C
Issuer” appearing therein and replacing it with the following definition:

 

““L/C Issuer” means each of Bank of America, JPM and BMO in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.  Each L/C Issuer will be allocated an equal share of the
Letter of Credit Sublimit, however, each L/C Issuer may from time to time, in
its sole discretion, agree to issue Letters of Credit in excess of its ratable
share of the Letter of Credit Sublimit, provided that the aggregate face amount
of outstanding Letters of Credit may not at any time exceed the Letter of Credit
Sublimit.”

 

16.                               Definition of “Loan Documents”.  Section 1.01
of the Credit Agreement is hereby amended by deleting the definition of “Loan
Documents” appearing therein and replacing it with the following definition:

 

““Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement, if any, creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.17 of this Agreement, any Subsidiary Guaranty issued
pursuant to Section 6.12 hereof, and any other documents, instruments or
agreements executed and delivered by Borrower related to the foregoing,
including, without limitation, the Fee Letter but specifically excluding
(i) that certain Mandate Letter and attached Summary of Terms dated
September 25, 2014 by and among the Borrower, Administrative Agent and MLPF&S,
(ii) that certain Mandate Letter and attached Summary of Terms dated June 10,
2016 by and among the Borrower, Administrative Agent and MLPF&S, and (iii) that
certain Mandate Letter and attached Summary of Terms dated August 25, 2017 by
and among the Borrower, Administrative Agent and MLPF&S.”

 

17.                               Definition of “Responsible Officer”. 
Section 1.01 of the Credit Agreement is hereby amended by adding the words “,
assistant treasurer” after the words “chief financial officer” in clause (d) of
the definition of “Responsible Officer”.

 

6

--------------------------------------------------------------------------------


 

18.                               Definition of “Revolver Extended Maturity
Date”.  Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Revolver Extended Maturity Date” appearing therein and replacing
it with the following definition:

 

““Revolver Extended Maturity Date” means the First Revolver Extended Maturity
Date or the Second Revolver Extended Maturity Date, as applicable.”

 

19.                               Definition of “Revolver Initial Maturity
Date”.  Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Revolver Initial Maturity Date” appearing therein and replacing
it with the following definition:

 

““Revolver Initial Maturity Date” means January 12, 2022.”

 

20.                               Definition of “Revolver Maturity Date”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Revolver Maturity Date” appearing therein and replacing it with
the following definition:

 

““Revolver Maturity Date” means the latest to occur of (a) the Revolver Initial
Maturity Date, (b) if maturity is extended pursuant to Section 2.15, the First
Revolver Extended Maturity Date, and (c) if maturity is further extended
pursuant to Section 2.15, the Second Revolver Extended Maturity Date, provided,
however, that in each case, if such date is not a Business Day, the Revolver
Maturity Date shall be the next preceding Business Day.”

 

21.                               Definition of “Swing Line Lender”.
 Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Swing Line Lender” appearing therein and replacing it with the
following definition:

 

““Swing Line Lender” means each of Bank of America, JPM and BMO, in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.”

 

22.                               Definition of “Syndication Agent”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Syndication Agent” appearing therein and replacing it with the
following definition:

 

““Syndication Agent” means JPM and BMO, each in its capacity as syndication
agent, or any successor syndication agent.”

 

23.                               Definition of “Term Loan Maturity Date”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Term Loan Maturity Date” appearing therein and replacing it with
the following definition:

 

““Term Loan Maturity Date” means January 12, 2023.”

 

7

--------------------------------------------------------------------------------


 

24.                               Definition of “Total Asset Value”. 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Total Asset Value” appearing therein and replacing it with the
following definition:

 

““Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of Borrower, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus
(c) unrestricted cash and Cash Equivalents, plus (d) the book value of
unimproved land holdings, plus (e) the book value of construction in progress,
plus (f) the carrying value of performing mortgage loans to Sponsored REITs,
plus (g) the carrying value of preferred stock investments in Sponsored REITs as
shown on Borrower’s financial statements.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the aggregate of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-affiliates (excluding Mortgages to Sponsored
REITS) would exceed 10% of Total Asset Value, such aggregate excess shall be
excluded.”

 

25.                               Section 1.01 of the Credit Agreement is hereby
amended by adding the following new definitions in the proper alphabetical order
thereto:

 

“Bookrunner” means jointly MLPF&S, BMOCMC and JPM.

 

“BMO” means Bank of Montreal.

 

“BMOCMC” means BMO Capital Markets Corp.

 

“First Revolver Extended Maturity Date” means July 12, 2022.

 

“JPM” means JPMorgan Chase Bank, N.A.

 

“JPM Loan Documents” means that certain Credit Agreement dated as of
November 30, 2016, as amended from time to time, by and among, inter alia,
Borrower and JPM and the documents, instruments and agreements in connection
therewith.”

 

“Leverage Increase Period” shall have the meaning set forth in
Section 7.11(b) hereof.

 

“Managing Agent” means US Bank National Association.

 

8

--------------------------------------------------------------------------------


 

“Second Revolver Extended Maturity Date” means January 12, 2023.

 

26.                               Section 2.15.  Section 2.15 of the Credit
Agreement is hereby deleted in its entirety and the following Section 2.15 is
substituted therefor:

 

“2.15.  Extension of Revolver Maturity Date.

 

(a)                                 Initial Revolver Maturity Date.   Subject to
extension pursuant to the terms and conditions set forth in clause (b) of this
Section 2.15 and subject to the provisions of clause (c) of this Section 2.15,
the Revolver Maturity Date shall be the Revolver Initial Maturity Date.

 

(b)                                 Extended Revolver Maturity Date Option.  
The Revolver Initial Maturity Date may be extended for two, 6-month extension
options (each, an “Extension Option”), subject to the following for each
Extension Option (except as noted below).  Not more than 90 days and not less
than 30 days prior to the Revolver Initial Maturity Date or the First Revolver
Extended Maturity Date, as applicable, the Borrower may request in writing that
the Lenders extend the term of this Agreement to the First Revolver Extended
Maturity Date or the Second Revolver Extended Maturity Date, as applicable. 
Each such Extension Option shall be subject solely to the satisfaction of the
following requirements:

 

(i)                                     at the Revolver Initial Maturity Date
and the First Revolver Extended Maturity Date, as applicable, there shall not
exist any Default or Event of Default;

 

(ii)                                  the Borrower shall, on the Revolver
Initial Maturity Date and the First Revolver Extended Maturity Date, as
applicable, deliver to the Administrative Agent a certificate of Borrower dated
as of the Revolver Initial  Maturity Date or the First Revolver Extended
Maturity Date, as applicable (in sufficient copies for each Lender) signed by a
Responsible Officer (A) certifying and attaching the resolutions adopted by 
Borrower approving or consenting to such extension, and (B) certifying and
attaching an update to Schedule 5.13 setting forth a complete and accurate list
of all Subsidiaries, Joint Ventures and Unconsolidated Affiliates of Borrower
and all Sponsored REITS of Borrower, and (C) certifying that, before and after
giving effect to such extension, (1) the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects on and as of the Revolver Initial Maturity Date or the First
Revolver Extended Maturity Date, as applicable, except (x) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and (y) except that for purposes of this Section 2.15, (I) the

 

9

--------------------------------------------------------------------------------


 

representations and warranties contained in subsections (a), (b) and (c) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (II) the
representations and warranties contained in Section 5.13 shall be deemed to
refer to the most recent update to Schedule 5.13 furnished pursuant to Sections
2.15 and 6.02(a)(ii), and shall be true and correct in all material respects as
of the effective date of such update, and (III) the representations and
warranties contained in the first and second sentences of Section 5.21 shall be
deemed to refer to the most recent update to Schedule 5.21 furnished pursuant to
Section 6.02(a)(i), and shall be true and correct in all material respects as of
the effective date of such update, and (2) no Default or Event of Default
exists;

 

(iii)                               the Borrower shall, at the Revolver Initial
Maturity Date or the First Revolver Extended Maturity Date, as applicable,
deliver to the Administrative Agent (for the pro rata benefit of the Lenders
based on their respective Commitments) an extension fee equal to 0.075% of the
then-existing Aggregate Revolver Commitments (whether funded or unfunded),
provided, however, that the Commitment of a Defaulting Lender shall be excluded
from the Aggregate Commitments upon which the extension fee is calculated to the
extent that such Defaulting Lender’s Commitment has not been reallocated to or
assumed by the non-Defaulting Lenders (the “Excluded Commitment”), and provided,
further that, without duplication of any amounts paid by Borrower, to the extent
such Defaulting Lender ceases to be a Defaulting Lender, Borrower shall deliver
to the Administrative Agent, within ten days of written notice from
Administrative Agent, a fee for payment to such Defaulting Lender equal to the
product of (x) 0.075% of the Excluded Commitment multiplied by (y) a ratio the
numerator of which is the number of days remaining to the next Revolver Extended
Maturity Date from the date the Defaulting Lender ceases to be a Defaulting
Lender and the denominator of which is 365; and

 

(iv)                              In the case of the second Extension Option,
the first Extension Option has been properly exercised.

 

(c)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 10.01 to the contrary.”

 

27.                               Section 2.16(a).  Section 2.16(a) of the
Credit Agreement is hereby amended by deleting the reference to “$350,000,000”
contained therein and replacing such amount with “$500,000,000”.

 

10

--------------------------------------------------------------------------------


 

28.                               Section 3.03.  Section 3.03 of the Credit
Agreement is hereby amended by deleting each reference therein to “Eurodollar
Base Rate” as used therein and replacing it with “Eurodollar Rate”.

 

29.                               Section 3.05.  Section 3.05 of the Credit
Agreement is hereby amended by deleting the reference therein to “Eurodollar
Base Rate” as used therein and replacing it with “Eurodollar Rate.”

 

30.                               Section 5.11.  Section 5.11 of the Credit
Agreement is hereby amended by deleting the last sentence in Section 5.11 and
replacing it with the following:

 

“Neither the Borrower nor any Subsidiary is party to any agreement the principal
purpose of which is to share tax liabilities.”

 

31.                               Section 7.03(b).  Section 7.03(b) of the
Credit Agreement is hereby deleted and replaced with the following:  “(b)  
Indebtedness under the BMO Loan Documents and the JPM Loan Documents.”

 

32.                               Section 7.11.  Section 7.11 of the Credit
Agreement is hereby amended by deleting Section 7.11 appearing therein and
replacing it with the following Section 7.11:

 

“7.11                 Financial Covenants.  Fail, at any time, to comply with
any of the following financial covenants on a consolidated basis provided that
such covenants shall be calculated as of the last day of a calendar quarter:

 

(a)                                 Minimum Tangible Net Worth.  Borrower shall
maintain a Tangible Net Worth equal to or in excess of $661,752,000 plus
seventy-five percent (75%) of the aggregate net proceeds received by Borrower in
connection with any offering of stock or other equity in the Borrower after
October 18, 2017.

 

(b)                                 Maximum Leverage Ratio.  Borrower shall not
permit the ratio of Total Indebtedness to Total Asset Value to exceed 0.60:1.0,
to be increased at the election of the Borrower a maximum of two times during
the term of the Loans, provided that no Leverage Increase Period (hereinafter
defined) shall be consecutive, to 0.65 to 1.0 commencing on the date on which a
Significant Acquisition occurs and continuing for the succeeding three full
fiscal quarters thereafter (each a “Leverage Increase Period”).

 

11

--------------------------------------------------------------------------------


 

(c)                                  Maximum Secured Leverage Ratio.  Borrower
shall not permit the ratio of Total Secured Indebtedness (excluding the Credit
Extensions) to Total Asset Value to exceed 0.30:1.0.

 

(d)                                 Minimum Fixed Charge Coverage Ratio. 
Borrower shall not permit the ratio of Adjusted EBITDA to Fixed Charges to be
less than 1.50:1.0.

 

(e)                                  Maximum Unencumbered Leverage Ratio. 
Borrower shall not permit the ratio of Unsecured Indebtedness to Unencumbered
Asset Value to exceed 0.60:1.0, to be increased at the election of the Borrower
a maximum of two times during the term of the Loans, provided that no Leverage
Increase Period shall be consecutive, to 0.65 to 1.0 commencing on the date on
which a Significant Acquisition occurs and continuing for the succeeding three
full fiscal quarters thereafter.

 

(f)                                   Minimum Unsecured Interest Coverage. 
Borrower shall not permit the ratio of Unencumbered NOI to the Interest Expense
from the Eligible Unencumbered Property Pool to be less than 1.75:1.0.  For the
purpose of calculating NOI for this covenant 7.11(f), items (a)-(d) of the
definition of Net Operating Income shall be adjusted to (i) exclude the amount
attributable to the Properties disposed of during such fiscal quarter and
(ii) adjust the amount attributable to Properties owned less than a full fiscal
quarter so that such amount is grossed up as if the Property had been owned for
the entire fiscal quarter.

 

(g)                                  Dividends and Distributions.  To the extent
an Event of Default exists or would result therefrom, Borrower shall not make
Restricted Payments and no Subsidiary shall make any Restricted Payments to any
Person other than Borrower or a Subsidiary of Borrower.

 

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are secured by Cash Collateral by Borrower shall not be deemed
to be secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security agreement.”

 

33.                               Exhibit C.  Exhibit C of the Credit Agreement
is hereby deleted and the Exhibit C attached hereto is substituted therefor.

 

34.                               Exhibit E.  Exhibit E of the Credit Agreement
is hereby deleted and the Exhibit E attached hereto is substituted therefor.

 

35.                               Exhibit F-1.  Exhibit F-1 of the Credit
Agreement is hereby deleted and the Exhibit F-1 attached hereto is substituted
therefor.

 

36.                               Exhibit F-2.  Exhibit F-2 of the Credit
Agreement is hereby deleted and the Exhibit F-2 attached hereto is substituted
therefor.

 

12

--------------------------------------------------------------------------------


 

37.                               Schedule 2.01(a) and (b).  Schedule 2.01
(a) and (b) of the Credit Agreement is hereby deleted and the Schedule
2.01(a) and (b) attached hereto is substituted therefor.

 

38.                               Schedule 10.02.  Schedule 10.02 of the Credit
Agreement is hereby deleted and the Schedule 10.02 attached hereto is
substituted therefor.

 

39.                               No Waiver.  Nothing contained herein shall be
deemed to (i) constitute a waiver of any Default or Event of Default that may
heretofore or hereafter occur or have occurred and be continuing or, except as
expressly provided herein, to otherwise modify any provision of the Credit
Agreement, or (ii) give rise to any defenses or counterclaims to Administrative
Agent’s or any of the Lenders’ right to compel payment of the Obligations when
due or to otherwise enforce their respective rights and remedies under the
Credit Agreement and the other Loan Documents.

 

40.                               Conditions to Effectiveness.  This Second
Amendment shall become effective as of the date (the “Effective Date”) when each
of the following conditions is met:

 

(a)                                 receipt by the Administrative Agent of this
Second Amendment duly and properly authorized, executed and delivered by the
Borrower and the Lenders;

 

(b)                                 receipt by the Administrative Agent of a
certificate dated as of the date hereof signed by a Responsible Officer of
Borrower certifying that, before and after giving effect to the Second
Amendment, (I) the representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
(ii) that (1) the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and (2) the representations and warranties contained in
Section 5.13(a) shall be deemed to refer to the most recent update to Schedule
5.13(a) furnished pursuant to Section 6.02(a)(ii), and shall be true and correct
in all material respects as of the effective date of such update, and (3) the 
representations and warranties contained in the first and second sentences of
Section 5.21 shall be deemed to refer to the most recent update to Schedule 5.21
furnished pursuant to Section 6.02(a)(i), and shall be true and correct in all
material respects as of the effective date of such update, and (II) no Default
or Event of Default exists;

 

(c)                                  payment of any costs and expenses due to
the Administrative Agent or the Lenders, including all of the Administrative
Agent’s reasonable legal fees and expenses incurred in connection with the
preparation and negotiation of this Second Amendment; and

 

(d)                                 amendments to the BMO Loan Documents and the
JPM Loan Documents to accommodate this Second Amendment and otherwise as agreed
to by the

 

13

--------------------------------------------------------------------------------


 

parties to such loan facilities to close contemporaneously with this Second
Amendment.

 

41.                               Representations and Warranties.  The Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                 The execution, delivery and performance by
Borrower of this Second Amendment, has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of Borrower’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
Borrower is a party or affecting Borrower or the properties of Borrower or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which Borrower or its property
is subject; or (c) violate any Law.

 

(b)                                 This Second Amendment has been duly executed
and delivered by Borrower. This Second Amendment constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

(c)                                  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under the Credit Agreement as amended by this Second
Amendment, except where such approval, consent, exemption, authorization,
action, notice or filing has been obtained or made, and except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 There has not occurred since December 31,
2016 any event or condition that has had or would be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect, as
determined by Administrative Agent.

 

42.                               Ratification, etc.  Except as expressly
amended hereby, the Credit Agreement, the other Loan Documents and all
documents, instruments and agreements related thereto are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement, and this Second Amendment shall hereafter be read and
construed together as a single document, and all references in the Credit
Agreement, any other Loan Document or any agreement or instrument related to the
Credit Agreement shall hereafter refer to the Credit Agreement as amended by
this Second Amendment.

 

14

--------------------------------------------------------------------------------


 

43.                               GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

44.                               Counterparts.  This Second Amendment may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which counterparts taken together shall be deemed to
constitute one and the same instrument.  Any counterpart signed by all parties
may be introduced into evidence in any action or proceeding without having to
produce or account for the other counterparts.   Likewise, the existence of this
Second Amendment may be established by the introduction into evidence of
counterparts that are separately signed, provided they are otherwise identical
in all material respects.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Second Amended and Restated Credit Agreement as of the date first
set forth above.

 

LENDERS/AGENT:

BANK OF AMERICA, N.A.,

 

individually in its capacity as Administrative Agent

 

 

 

 

 

By:

/s/ Henry Pennell

 

Name:

Henry Pennell

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

individually in its capacity as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Gledis Memelli

 

Name:

Gledis Memelli

 

Title:

VP

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

individually in its capacity as a Lender, L/C Issuer, Swing Line Lender and
Syndication Agent

 

 

 

 

 

By:

/s/ Lloyd Baron

 

Name:

Lloyd Baron

 

Title:

Director

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A.,

 

individually in its capacity as a Lender L/C Issuer, Swing Line Lender and
Syndication Agent

 

 

 

 

 

By:

/s/ Christian Lunt

 

Name:

Christian Lunt

 

Title:

Executive Director

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Documentation Agent and individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Kerri Colwell

 

Name:

Kerri Colwell

 

Title:

Senior Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Documentation Agent and individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Managing Agent and individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Robert H. Kaufman

 

Name:

Robert H. Kaufman

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Michelle K. Gouin

 

Name:

Michelle Gouin

 

Title:

Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Clarke Cronin

 

Name:

Clarke Cronin

 

Title:

V. P.

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, an Alabama banking corporation,

 

individually in its capacity as a Lender

 

 

 

 

 

By:

/s/ Brian Tuerff

 

Name:

Brian Tuerff

 

Title:

Senior Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

individually in its capacity as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Edwards

 

Name:

Mark Edwards

 

Title:

Senior Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

individually in its capacity as a Lender

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

BORROWER:

FRANKLIN STREET PROPERTIES CORP.,

 

a Maryland corporation

 

 

 

By:

George J. Carter

 

 

Name: George J. Carter

 

 

Title: Chief Executive Officer

 

Borrower Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SWING LINE LOAN NOTICE

 

Date:             ,           

 

To:

Bank of America, N.A., as Swing Line Lender

 

JPMorgan Chase Bank, N.A., as Swing Line Lender

 

Bank of Montreal, as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On                                (a Business Day).

 

2.             In the amount of $               .

 

The Swing Line Borrowing requested herein complies with the requirements of
(A) clause (i) of the first proviso to the first sentence of Section 2.05(a) of
the Agreement, and (B) the second proviso to the first sentence of
Section 2.05(a) of the Agreement.

 

BORROWER:

Franklin Street Properties Corp.,  

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit C — Page 1



--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,              

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present,
in all material respects, the financial condition, results of operations and
cash flows of the Consolidated Parties in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:

 

]

 

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:(1)]

 

--------------------------------------------------------------------------------

(1)  Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

--------------------------------------------------------------------------------


 

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except (a) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (b) except that (i) the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule
5.13(a) furnished pursuant to Section 6.02(a)(ii), and are true and correct in
all material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

 

5.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate in all material respects as of
the Financial Statement Date covered by this Certificate.

 

6.             The updates to Schedules 5.21 and 5.13(a) attached hereto and the
list of all Projects Under Development attached hereto are true and accurate on
and as of the Financial Statement Date covered by this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,      .

 

BORROWER:

Franklin Street Properties Corp.,  

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

Franklin Street Properties Corp.
Financial Covenants

 

            [Date]

 

 

(in thousands, except percentages and ratios)

 

1. Maximum Leverage Ratio

 

 

 

Total Indebtedness

 

Total Asset Value

 

Indebtedness to
Total Asset Value

 

 

 

 

 

 

 

Not to exceed 60% to be increased to 65% of Total Asset Value for the fiscal
quarter in which a Significant Acquisition occurs and for the immediately
succeeding three fiscal quarters thereafter (a “Leverage Increase Period”),
provided that (i) the Borrower may not elect more than two (2) Leverage Increase
Periods during the term of the Loans and (ii) any such Leverage Increase Periods
shall be non-consecutive

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Total Asset Value(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered Asset Value (see Schedule A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 Encumbered Asset Value (see Schedule B)

 

 

 

 

 

 

 

 

 

 

 

 

 

Unrestricted Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

Book value of unimproved land holdings

 

 

 

 

 

 

 

 

 

 

 

 

 

Book value of construction in progress

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrying value of performing mortgage loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets Held for Syndication

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgage Loan Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

Investment in Sponsored REITs

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Term Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Derivative Termination Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Secured Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Indebtedness Exclude Hedge Ineffectiveness

 

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Parties’ Equity Percentage
of Indebtedness of Unconsolidated Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

 

2. Maximum Secured Leverage Ratio

 

Secured Indebtedness of the Consolidated Parties

 

 

 

$

 

 

 

 

--------------------------------------------------------------------------------

(2) to the extent the aggregate of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-affiliates (excluding Mortgages to Sponsored
REITS) would exceed 10% of Total Asset Value, such aggregate excess shall be
excluded.

 

--------------------------------------------------------------------------------


 

Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

% of Secured Indebtedness over Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum % of Secured Indebtedness not to exceed 30% of Total Asset Value

 

 

 

 

 

 

 

3. Minimum Fixed Charge Cover Ratio

 

 

 

Adjusted EBITDA

 

Fixed Charges

 

Adjusted EBITDA to
Fixed Charge Ratio

 

 

 

 

 

 

 

Minimum 1.5:1

 

$

 

 

 

 

 

 

4. Maximum Unencumbered Leverage Ratio  

 

 

 

Unsecured
Indebtedness

 

Unencumbered
Asset Value

 

Leverage
Ratio

 

 

 

 

 

 

 

Not to exceed 60% to be increased to 65% of Unencumbered Asset Value for the
fiscal quarter in which a Significant Acquisition occurs and for the immediately
succeeding three fiscal quarters thereafter, provided that (i) the Borrower may
not elect more than two (2) Leverage Increase Periods during the term of the
Loans and (ii) any such Leverage Increase Periods shall be non-consecutive.

 

 

 

 

 

 

 

5. Minimum Unsecured Interest Coverage

 

 

 

Quarterly
Unencumbered NOI

 

Interest Expense

 

NOI to Interest Expense

 

 

 

 

 

 

 

Equal to 1.75:1 or more

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

6. Minimum Tangible Net Worth(3)

 

Total Assets, less:

 

 

 

$

 

 

 

 

 

 

 

 

 

 

(a) Book Value of Intangible Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Write-up of book value subsequent to Balance Sheet date

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Subscriptions Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Derivative assets

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities (excluding derivative liabilities)

 

 

 

 

 

 

 

 

 

 

 

 

 

Tangible Net Worth

 

 

 

 

 

 

 

 

 

 

 

 

 

Required Net Worth

 

 

 

 

 

 

 

 

 

 

 

 

 

Required as of 10/18/2017

 

 

 

 

 

$

661,752,000

 

 

 

 

 

 

 

Equity Offering after 10/18/2017 (add 75% of net proceeds from equity offerings)

 

 

 

 

 

 

 

 

 

 

 

 

 

ATM Equity Offering after 10/18/2017 (add 75% of net proceeds from equity
offerings)

 

 

 

 

 

 

 

 

 

 

 

 

 

Required Net Worth

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)  Total Assets and Total Liabilities shall also exclude an asset or liability
created by Hedge Ineffectiveness and the Swap Termination Value.

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

             [Date]

 

Schedule A

 

Unencumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Unencumbered Asset 
Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (4)

 

$

 

 

 

 

 

 

 

 

 

 

 

Annual NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (3)

 

$

 

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Unencumbered Asset Value

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(4)  6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Schedule B

 

Encumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Encumbered
Asset Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (5)

 

$

 

 

 

 

 

 

 

 

 

 

Annual NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (4)

 

$

 

 

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Encumbered Asset Value

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(5)  6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Balance Sheets

 

(Audited/Unaudited)

 

               [Date]

 

[To be inserted]

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

 

              [Date]

 

EBITDA

 

 

 

 

 

Net Income

 

 

 

 

 

Non-recurring/Extraordinary /GOS/Acq Cost

 

 

 

 

 

Interest including deferred financing costs

 

 

 

 

 

Taxes

 

 

 

 

 

Depreciation & Amortization

 

 

 

 

 

Amortization of leases (in revenue)

 

 

 

 

 

Pro Rata Share Unconsolidated Affiliates

 

 

 

 

 

Hedge ineffectiveness

 

 

 

 

 

 

 

 

 

 

 

EBITDA

 

 

 

 

 

Capital Item allowance ($.30 sf/year)

 

 

 

 

 

Adjusted EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

Quarterly Debt Service
                  [Date]

 

Interest Expense

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Property NOI
                  [Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

 

 

 

 

 

 

 

 

Cost

 

Q_ NOI

 

 

 

 

Name

 

City

 

State

 

S.F.

 

Most
Recent FQ

 

Most Recent
FQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

 

 

 

 

—

 

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Adjustment for management fees to 3%

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal before gross-up of partial quarter acquisitions

 

 

 

 

 

 

 

 

 

—

 

 

 

Gross up for current quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

 

 

 

 

—

 

 

 

Less: New acquisitions (if less than 4 quarters)

 

 

 

 

 

 

 

 

 

—

 

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Adjustment for management fees to 3%

 

 

 

 

 

 

 

 

 

 

 

 

 

NOI for Unencumbered Asset Value calculation

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cap rate per loan agreement

 

 

 

 

 

 

 

 

 

6.75%/7.5%(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value of the Properties:

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculated above

 

 

 

 

 

 

 

 

 

—

 

 

 

Acquisitions at cost

 

 

 

 

 

 

 

 

 

—

 

 

 

Unencumbered Asset Value

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Encumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a)    NOI is net of actual management fees paid, adjustment is to
(increase)/decrease fees to 3% level

 

--------------------------------------------------------------------------------

(6)  6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Management Fee Calculation(7)
                  [Date]

 

 

 

9 Months

 

6 Months

 

3 Months

 

 

 

 

 

 

 

 

 

Calculation:

 

 

 

 

 

 

 

Total rental revenue for 10-Q/10-K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excluded revenues:

 

 

 

 

 

 

 

Termination Fees

 

 

 

 

 

 

 

Amort - Favorable lease

 

 

 

 

 

 

 

Lease Induce/Rent reduct

 

 

 

 

 

 

 

FASB 13 Revenue

 

 

 

 

 

 

 

Management fee & interest income

 

 

 

 

 

 

 

Revenue from sold properties

 

 

 

 

 

 

 

Total excluded revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross revenues

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

3% of Gross Revenues

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

Less Actual management fees charged:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment required

 

$

 

 

$

 

 

$

 

 

 

--------------------------------------------------------------------------------

(7)  To be adjusted as appropriate to determine management fees for the quarter.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](8) Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.](9)  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1.                                      Assignor[s]:

 

 

--------------------------------------------------------------------------------

(8)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(9)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

2.                                      Assignee[s]:

 


                                [for each Assignee, indicate [Affiliate]
[Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s):          Franklin Street
Properties Corp.

 

4.                                      Administrative Agent:  Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement:  Second Amended and
Restated Credit Agreement, dated as of October 29, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time) among
Franklin Street Properties Corp., the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender

 

6.                                      Assigned Interest[s]:

 

Revolving Loan(s)

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment
for all 
Lenders(10)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment (11)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Loan Commitment (and related Swing Line Loan and Letter of Credit
Commitments)

 

$

                     

 

$

                

 

 

%

 

 

 

 

 

 

 

 

$

                

 

$

                     

 

 

%

 

 

 

 

 

 

 

 

$

                

 

$

                     

 

 

%

 

 

 

--------------------------------------------------------------------------------

(10)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(11)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

Term Loan

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment
for all 
Lenders(3)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment (4)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Term Loan Commitment

 

$

                

 

$

                     

 

 

%

 

 

 

 

 

 

 

 

$

                

 

$

                     

 

 

%

 

 

 

7.                                      [Trade Date:       
                  ](12)

 

Effective Date:                    , 20   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(12)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

ASSIGNOR:

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Consented to and](13) Accepted:

 

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Consented to:](14)

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FRANKLIN STREET PROPERTIES CORP. — CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [[the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2          Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will

 

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York
(without giving effect to New York’s principles of conflicts of law)

 

--------------------------------------------------------------------------------


EXHIBIT F-2  FORM OF ADMINISTRATIVE QUESTIONNAIRE  1  ADMINISTRATIVE
QUESTIONNAIRE — (US DOLLAR ONLY) CONFIDENTIAL  1. Information as of date (enter
date): 8111/2017  2. Borrower or Deal Name: Franklin Street Properties Corp.  3.
Legal Name of Lender of Record for Signature Page: Markit Entity Identifier
(MEI) #: Fund Manager Name (if applicable): Legal Address from Tax Document of
Lender of Record: Country: Address: City: State/Province: Postal Code:  4.
Domestic Funding Address: 5. Eurodollar Funding Address (if different than #4):
Street Address: Street Address: Suite/ Mail Code: Suite/ Mail Code: City: City:
State: State: Postal Code: Country: Postal Code: Country:  6. Credit Contact
Information:  Syndicate level information (which may contain material non-public
information about the Borrower and its related parties or their respective
securities will be made available to the Credit Contact(s). The Credit Contacts
identified must be able to receive such information in accordance with his/her
institution’s compliance procedures and applicable laws, including Federal and
State securities laws.  Primary Credit Contact: Secondary Credit Contact:  
First Name: First Name: Middle Name: Middle Name: Last Name: Last Name: Title;
Title; Street Address: Street Address: Suite/Mail Code: Suite/Mail Code: City:
City: State: State: Postal Code: Postal Code: Country: Country: Office Telephone
#: Office Telephone #: Office Facsimile #: Office Facsimile #: Work E-Mail
Address: Work E-Mail Address: SyndTrak E-Mail Address: SyndTrak E-Mail Address: 
Additional SyndTrak User Access:  Enter E-Mail Addresses of any respective
contact who should have access to SyndTrak below.  SyndTrak E-Mail Addresses: 
JUNE 2016 Bank of America   Exhibit F-2 — Page 1 Form of Administrative
Questionnaire

[g242431kk15i001.gif]

 


2 ADMINISTRATIVE QUESTIONNAIRE — (US DOLLAR ONLY) CONFIDENTIAL  Primary
Operations Contact: Secondary Operations Contact:   First:  MI:  Last: First: 
MI:  Last: Title: Title: Street Address: Street Address: Suite/ Mail Code:
Suite/ Mail Code: City:  State: City:  State: Postal Code:  Country: Postal
Code:  Country: Telephone:  Facsimile: Telephone:  Facsimile: E-Mail Address:
E-Mail Address: SyndTrak E-Mail Address: SyndTrak E-Mail Address:  Does
Secondary Operations Contact need copy of notices?  YES   NO   Letter of
Credit Contact: Draft Documentation Contactor Legal Counsel:    First: MI: Last:
First: MI: Last: Title:  Title: Street Address:  Street Address: Suite/ Mail
Code:  Suite/ Mail Code: City: State: City: State: Postal Code: Country: Postal
Code: Country: Telephone: Facsimile: Telephone: Facsimile: E-Mail Address: 
E-Mail Address:   7. Lenders Fed Wire Payment instructions:  Pay to  Bank Name: 
ABA #:  City: State:  Account #:  Account Name:  Attention:   8. Lenders Standby
Letters of Credit, Commercial Letter of Credit, and Bankers’ Acceptance Fed Wire
payment instructions(lf applicable):  Pay to  Bank Name:  ABA #:  City: State: 
Account #:  Account Name:  Attention:    JUNE 2016 Bank of America  Exhibit F-2
— Page 2  Form of Administrative Questionnaire

[g242431kk15i002.gif]

 


3  ADMINISTRATIVE QUESTIONNAIRE — (US DOLLAR ONLY)  CONFIDENTIAL    Use Lender’s
Fed Wire Payment Instructions in Section #7 above? YES  NO    9. Lender’s
Organizational Structure and Tax Status  Please refer to the enclosed
withholding tax instructions below and then complete this section accordingly: 
Lender Taxpayer Identification Number (TIN):  Tax Withholding Form Delivered to
Bank of America (check applicable one):  W-9    W-8BEN    W-8BEN-E    W-8ECI
   W-8EXP    W-8IMY   Tax Contact:  First: MI: Last:  Title:  Street Address:
Suite/ Mail Code:  City: State:  Postal Code: Country:  Telephone: Facsimile: 
E-Mail Address:  SyndTrak E-Mail Address:  NON—U.S. LENDER INSTITUTIONS  1.
Corporations: If your institution is organized outside of the United States, is
classified as a Corporation or other non-flow through entity for U.S. federal
income tax purposes, and is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.) Form W-8BEN (Certificate of Foreign Status
of Beneficial Owner for United States Tax Withholding and Reporting (and a U.S.
Tax Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).  A U.S. taxpayer identification number is
required for any institution submitting a Form W-8 ECI. It is also required on
Form W-8BEN or Form W-8BEN-E for certain institutions claiming the benefits of a
tax treaty with the U.S. Please refer to the instructions when completing the
form applicable to your institution.  2. Flow-Through Entities  If your
institution is organized outside the U.S., and is classified for U.S. federal
income tax purposes as either a Partnership, Trust, Qualified or Non-Qualified
Intermediary, or other non-U.S. flow-through entity, an original Form W-8IMY
(Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or Certain
U.S. branches for United States Tax Withholding and Reporting) must be completed
by the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.  Please refer to the instructions when
completing this form U.S. LENDER INSTITUTIONS:  Exhibit F-2 — Page 3  Form of
Administrative Questionnaire

[g242431kk15i003.gif]

 


4  ADMINISTRATIVE QUESTIONNAIRE — (US DOLLAR ONLY)  CONFIDENTIAL    If your
institution is incorporated or organized within the United States, you must
complete and return Form W-9 (Request for Taxpayer Identification Number and
Certification).  Pursuant to the language contained in the tax section of the
Credit Agreement, the applicable tax form for your institution must be completed
and returned on or prior to the date on which your institution becomes a lender
under this Credit Agreement. Failure to provide the proper tax form when
requested will subject your institution to U.S. tax withholding.  *Additional
guidance and instructions as to where to submit this documentation can be found
at this link:  10. Bank of America’s Payment Instructions:  Pay to: Bank of
America, N.A. ABA # 026009593 New York, NY Account #: 1367011723000 Attn: CREB
Operations Ref Franklin Street Properties Corp. (COB)/Cust. #3923    Exhibit F-2
— Page 4  Form of Administrative Questionnaire

[g242431kk15i004.gif]

 


 

SCHEDULE 2.01(a) and (b))

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Revolver Loan Commitment

 

Applicable Revolver
Percentage

 

Bank of America, N.A.

 

$

90,000,000

 

15.0

%

Bank of Montreal

 

$

90,000,000

 

15.0

%

JPMorgan Chase Bank, N.A.

 

$

90,000,000

 

15.0

%

Citizens Bank, N.A.

 

$

60,000,000

 

10.0

%

Regions Bank

 

$

60,000,000

 

10.0

%

US Bank National Association

 

$

60,000,000

 

10.0

%

PNC Bank, N.A.

 

$

36,000,000

 

6.0

%

TD Bank, N.A.

 

$

36,000,000

 

6.0

%

BBVA Compass

 

$

30,000,000

 

5.0

%

Branch Banking & Trust Co.

 

$

30,000,000

 

5.0

%

Capital One, N.A.

 

$

18,000,000

 

3.0

%

Total

 

$

600,000,000

 

100.0

%

 

Lender

 

Term Loan Commitment

 

Applicable Term Loan
Percentage

 

Bank of America, N.A.

 

$

60,000,000

 

15.0

%

Bank of Montreal

 

$

60,000,000

 

15.0

%

JPMorgan Chase Bank, N.A.

 

$

60,000,000

 

15.0

%

Citizens Bank, N.A.

 

$

40,000,000

 

10.0

%

Regions Bank

 

$

40,000,000

 

10.0

%

US Bank National Association

 

$

40,000,000

 

10.0

%

PNC Bank, N.A.

 

$

24,000,000

 

6.0

%

TD Bank, N.A.

 

$

24,000,000

 

6.0

%

BBVA Compass

 

$

20,000,000

 

5.0

%

Branch Banking & Trust Co.

 

$

20,000,000

 

5.0

%

Capital One, N.A.

 

$

12,000,000

 

3.0

%

Total

 

$

400,000,000

 

100.0

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention:  Chief Financial Officer

Telephone: 

Facsimile:

Electronic Mail:

www.franklinstreetproperties.com

 

With a copy to:

WilmerHale

 

 

60 State Street

 

 

Boston, Massachusetts 02109

 

 

Attention: Jamie N. Class, Esq.

 

 

Telephone:

 

 

Telecopier:

 

 

Electronic Mail:

 

 

[Administrative Agent; L/C Issuer and Swing Line Lender addresses on following
page(s)]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Borrowings):

 

Bank of America, N.A.

 

225 Franklin Street

 

MA1 225-02-04

 

Boston, MA 02110

 

Attn:

Gerardine Hawe

Telephone:

 

Telecopier :

 

Electronic Mail:

 

 

 

And

 

 

 

Bank of America, N.A.

 

225 Franklin Street

 

MA1 225-02-04

 

Boston, MA 02110

 

Attn:

Lisa A. Webber

Telephone:

 

Telecopier :

 

Electronic Mail:

 

ABA #0260-0959-3

 

GL#1367011723000

 

Account Name:  GA incoming Wire Account

 

Reference: FSP #3923

 

Attn: Gerardine Hawe/ William White

 

 

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent:

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Gerardine Hawe

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

 

 

 

And

 

 

 

 

 

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Lisa A. Webber

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

 

 

 

With a copy to:

Goulston & Storrs, PC

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110

 

 

Attention: James Lerner, Esq.

 

 

Telephone:

 

 

Telecopier:

 

 

Electronic Mail:

 

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Gerardine Hawe

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

 

 

 

And

 

 

 

 

 

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Lisa A. Webber

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

 

 

 

With a copy to:

Goulston & Storrs, PC

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110

 

 

Attention: James Lerner, Esq.

 

 

Telephone:

 

 

Telecopier:

 

 

Electronic Mail:

 

 

 

 

Bank of Montreal

 

 

115 South LaSalle Street, 23W

 

 

Chicago, IL 60603

 

 

Attention: Blanca Velez

 

 

Telephone:

 

 

Email:

 

 

 

 

 

JPMorgan Loan Services

 

 

10 South Dearborn, Floor L2

 

 

Chicago, IL

60603-2003

 

Fax:

 

 

Email:

 

 

 

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Gerardine Hawe

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

 

 

 

And

 

 

 

 

 

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Lisa A. Webber

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

ABA # 026009593

 

 

Credit: G/L Account # 1367011723000

 

 

For Further Credit to: Franklin Street Properties

 

 

RE: FSP #3923

 

 

ATTN: Cheryl Bailey/Clare O’Connor

 

 

 

 

 

With a copy to:

Goulston & Storrs, PC

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110

 

 

Attention: James Lerner, Esq.

 

 

Telephone:

 

 

Telecopier:

 

 

Electronic Mail:

 

 

 

 

Bank of Montreal

 

 

115 South LaSalle Street, 23W

 

 

Chicago, IL 60603

 

 

Attention: Blanca Velez

 

 

Telephone:

 

 

Email:

 

 

 

--------------------------------------------------------------------------------


 

JPMorgan Loan Services

 

10 South Dearborn, Floor L2

 

Chicago, IL

60603-2003

Fax:

 

Email:

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Gerardine Hawe

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

 

 

 

And

 

 

 

 

 

Bank of America, N.A.

 

 

225 Franklin Street

 

 

MA1 225-02-04

 

 

Boston, MA 02110

 

 

Attn:

Lisa A. Webber

 

Telephone:

 

 

Telecopier :

 

 

Electronic Mail:

 

 

With a copy to:

Goulston & Storrs, PC

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110

 

 

Attention: James Lerner, Esq.

 

 

Telephone:

 

 

Telecopier:

 

 

Electronic Mail:

 

 

 

 

Bank of Montrreal

 

 

100 High Street

 

 

Boston, MA 02110

 

 

Attention: Lloyd Baron

 

 

Telephone:

 

 

Email:

 

 

 

 

 

And

 

 

 

 

 

Bank of Montreal

 

 

115 South LaSalle Street, 23W

 

 

Chicago, IL 60603

 

 

Attention: Blanca Velez

 

 

Telephone:

 

 

Email:

 

 

 

--------------------------------------------------------------------------------


 

JPMorgan Loan Services

 

10 South Dearborn, Floor L2

 

Chicago, IL

60603-2003

Fax:

 

Email:

 

 

 

Citizens Bank, N.A.

 

1215 Superior Avenue

 

Mail Code: OHS-0675

 

Cleveland, OH 44114

 

Attention: Kerri Colwell

 

Telephone:

 

Email:

 

 

 

Regions Bank

 

1180 West Peachtree NW

 

Mail Code: GAAT11206B

 

Atlanta, GA 30309

 

Attention: Paul Burgan

 

Telephone:

 

Email:

 

 

 

U.S. Bank National Association

 

One Federal Street

 

9th Floor

 

Boston, MA 02110

 

Attention: Robert Kaufman

 

Telephone:

 

Email:

 

 

 

PNC Bank, N.A.

 

100 Summer Street Suite 1001

 

Boston, MA 02110

 

Attention: Shelly Gouin

 

Telephone:

 

Email:

 

 

 

TD Bank, N.A.

 

200 State Street

 

8th Floor

 

Boston, MA 02109

 

Attention: Clarke Cronin

 

Telephone:

 

Email:

 

 

--------------------------------------------------------------------------------


 

Compass Bank

Cornerstone

8080 North Central Expressway

2nd Floor

Dallas, TX 75206

Attention: Amber Benoit

Telephone:

Email:

 

Branch Banking & Trust Company

200 West Second Street

16th Floor

Winston Salem, NC 27101

Attention: Mark Edwards

Telephone:

Email:

 

Capital One, National Association

1680 Capital One Drive

10th Floor

McLean, VA 22102

Attention: Frederick H. Denecke

Telephone:

Email:

 

--------------------------------------------------------------------------------